Order entered February 5, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00045-CV

 IRA W. BREWER, EUGENIA BREWER AND ALL OTHER OCCUPANTS, Appellants

                                                  V.

 U.S. BANK, N.A., AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE BEAR
                      STERNS ARM TRUST, ET AL., Appellees

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-01529-2013

                                             ORDER
       By letter dated January 27, 2014, Collin County Clerk Stacey Kemp requests an

extension of time to file the record, explaining appellants have failed to pay the fee for the

record. A review of our records reveals appellants have also failed to pay the $195 appellate

filing fee. Because the appeal cannot proceed without the clerk’s record, we ORDER appellants

to file, within fifteen days of this order, written verification that they have either (1) paid or made

arrangements to pay the clerk’s fee or (2) been found entitled to proceed without advance

payment of costs. We also ORDER appellants, if they have not been found entitled to proceed

without advance payment of costs, to pay the filing fee within fifteen days of the order. We
caution appellants that failure to comply with our directives may result in the appeal being

dismissed without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).

       Because appellants have not paid or made arrangements to pay the clerk’s fee and have

not shown they are entitled to appeal without paying the fee, the record is not yet due and no

extension is necessary. See TEX. R. APP. P. 35.3(a). Accordingly, we DENY the Collin County

Clerk’s request for an extension of time as premature.




                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE